TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00520-CV




                                 In re James Lee Cinnamon




                   ORIGINAL PROCEEDING FROM CONCHO COUNTY



                            MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: September 27, 2007